WRIGHT, J., CONCURRING IN PART AND DISSENTING IN PART:
While I concur with the remainder of Justice Buckingham's well-written opinion and agree with the disposition, I dissent as to the directive to the trial court that *595testimony regarding the Clue game would be admissible upon retrial. This testimony is irrelevant to any issues adduced at trial. Furthermore, even if it passed the relevance hurdle, the testimony-which described Conley laughing about her mother's death-is inadmissible under the Bell test, KRE 403, and KRE 404(b). The probative value of such testimony is substantially outweighed by the danger it would unduly inflame the jury.